Jackson, Judge.
Mrs. Bradley brought her bill in equity against the administrator of her husband’s estate, alleging that she is his widow and sole heir, and praying a decree for his property. The defendant set up in his answer that he had applied for letters of administration on Bradley’s estate, and Mrs. Bradley had contested his right by eaveat because she was the widow of deceased and the question of the marriage was decided against her. The court held that she was estopped, and the jury, under his charge, found against her.
1, 3. This case was here on this question and adjudicated by this court in 49 Georgia Reports, 412; and it is no longer open. The principle then ruled decides it now. The facts in the record do. not affect the principle. The plaintiff in error is not estopped by the judgment before the ordinary. It is immaterial for what reason the ordinary granted Johnson the administration, he was not bound to pass upon the question of the marriage. “ A judgment is not conclusive of any matter that had not of necessity to be determined before the judgment could have been given:” Hunter vs. Davis, 19 Georgia Reports, 413; 17 Vermont, 419; 3 Wend., 17.
2. The lieirs-at-law of deceased, if she be not the widow, would not be estopped because they had got Johnson to apply for administration, had it been granted to her; they are the *356parties in interest against her in this bill, and it would be both illegal and unjust to estop her now because that case went against her. But it is useless to argue the point. It is res adjudioata in this court. There certainly, has been a binding judgment here, and we must again reverse the judgment below. The evidence is by no means conclusive that the plaintiff in error is not the widow and was not the lawful wife of deceased. . The record discloses evidence going strongly to show that she was. She is entitled to be heard fully upon it. She has not been heard, because the court ruled that the judgment by the ordinary estopped her, and the jury were bound to find against her no matter what they thought of the merits. Let her have a full and fair hearing.
Judgment reversed.